Case 1:18-cv-05242-NGG-CLP Document 47-1 Filed 09/18/19 Page 1 of 19 PageID #: 309




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  -----------------------------------------------------------------X   Case No.: 18-cv-5242 (NGG) (CLP)
  RACHEL BABBITT,

                                              Plaintiff,

                   -against-

  KOEPPEL NISSAN, INC., MARK C. LACHER,
  Individually, AND NELSON ONOFRE, Individually,

                                               Defendants.
  -----------------------------------------------------------------X




                   Memorandum of Law in Support of Plaintiff’s
                   Motion to Dismiss Defendants’ Counterclaims



                   Date of Service: August 9, 2019

                                                                        PHILLIPS & ASSOCIATES,
                                                                        ATTORNEYS AT LAW, PLLC

                                                                By:     H. Joseph Cronen
                                                                        Attorneys for Plaintiff
                                                                        45 Broadway, Suite 620
                                                                        New York, New York 10006
                                                                        (212) 248-7431
                                                                        jcronen@tpglaws.com
Case 1:18-cv-05242-NGG-CLP Document 47-1 Filed 09/18/19 Page 2 of 19 PageID #: 310




                                  Table of Contents
  Table of Contents _________________________________________________ i
  Table of Authorities _______________________________________________ ii
  Preliminary Statement _____________________________________________ 1
  Relevant Procedural Posture ________________________________________ 2
  Argument ________________________________________________________ 3
       I. Defendants’ compulsory counterclaims must be dismissed under Rule 13(a)(1). _____ 3

       II. Defendants’ compulsory counterclaims must be dismissed under Rule 9(b) and Rule

         12(b)(6). _____________________________________________________________ 5

        A. Rule 9(b) Legal Standard ______________________________________________ 5

        B. Rule 12(b)(6) Legal Standard ___________________________________________ 5

        C. This Court must dismiss Defendants’ compulsory counterclaims as they are based in

           fraud and lack the specificity Rule 9(b) demands and because Defendants fail to state

           claims upon which relief can be granted under Rule 12(b)(6).__________________ 6

               1.   Faithless Servant Doctrine ______________________________________ 7

               2.   Breach of Fiduciary Duty _______________________________________ 8

               3.   Breach of the Duty of Loyalty ___________________________________ 9

               4.   Tortious Interference with Business Relations ______________________ 10

               5.   Unjust Enrichment ___________________________________________ 11

  Conclusion   __________________________________________ 14




                                               i
Case 1:18-cv-05242-NGG-CLP Document 47-1 Filed 09/18/19 Page 3 of 19 PageID #: 311




                                 Table of Authorities
         Cases


  Amaranth LLC v. J.P. Morgan Chase & Co., 71 A.D.3d 40 (1st Dep’t 2009)______________ 10


  Armored Grp., L.L.C. v. Homeland Sec. Strategies, Inc., 2009 U.S. Dist. LEXIS 61006

    (S.D.N.Y. 2009) ___________________________________________________________ 10


  Ashcroft v. Iqbal, 556 U.S. 662 (2009) _____________________________________________ 5


  Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) _______________________________ 5, 6


  Betz v. Blatt, 160 A.D.3d 696 (2d Dep’t 2018)______________________________________ 11


  Bravin v. Fashion Week, Inc., 73 Misc. 2d 974 (Civ. Ct. Suffolk Cty. 1973) _______________ 8


  Carco Grp., Inc. v. Maconachy, 383 F. App’x 73 (2d Cir. 2010) ________________________ 7


  Carvel Corp. v. Noonan, 3 N.Y.3d 182 (2004)______________________________________ 10


  Corsello v. Verizon N.Y., Inc., 18 N.Y.3d 777 (2012) __________________________ 11, 12, 13


  Critical-Vac Filtration Corp. v. Minuteman Int’l, Inc.,233 F.3d 697 (2d Cir. 2000) __________ 3


  Farricker v. Penson Dev., Inc., 2010 U.S. Dist. LEXIS 20918 (S.D.N.Y. 2010) ____________ 9


  Ginther v. Provident Life & Cas. Ins. Co., 350 F. App’x 494 (2d Cir. 2009) _______________ 3


  Goldstein v. Pataki, 516 F.3d 50 (2d Cir. 2008) ______________________________________ 5


  JBCHoldings NY, LLC v. Pakter, 931 F. Supp. 2d 514 (S.D.N.Y. 2013) _________________ 11



                                                ii
Case 1:18-cv-05242-NGG-CLP Document 47-1 Filed 09/18/19 Page 4 of 19 PageID #: 312




  KatiRoll Co. v. Kati Junction, Inc., 33 F. Supp. 3d 359 (S.D.N.Y. 2014) __________________ 9


  Kirby McInerney & Squire, LLP v. Hall Charne Burce & Olson, S.C., 15 A.D.3d 233 (2005) 12


  Learning Annex Holdings, L.L.C. v. Whitney Educ. Grp., Inc., 765 F. Supp. 2d 403 (S.D.N.Y.

    2011) ____________________________________________________________________ 10


  Markwica v. Davis, 64 N.Y.2d 38 (1984) __________________________________________ 12


  Morrow v. MVP Health Plan, 307 A.D.2d 627 (3d Dep’t 2003) _________________________ 9


  Phansalkar v. Andersen Weinroth & Co., L.P., 344 F.3d 184 (2d Cir. 2003) _______________ 7


  Rombach v. Chang, 355 F.3d 164 (2d Cir. 2004) _____________________________________ 5


  Ross v. Bolton, 904 F.2d 819 (2d Cir. 1990)_________________________________________ 5


  Rsa Distribs. v. Contract Furniture Sales, 248 A.D.2d 370 (2d Dep’t 1998) _______________ 9


  Samsung Display Co. v. Acacia Research Corp., 2014 U.S. Dist. LEXIS 167569 (S.D.N.Y.

    2014) ____________________________________________________________________ 11


  Sanders v. Madison Square Garden, L.P., 2007 U.S. Dist. LEXIS 48126 (S.D.N.Y. 2007) ____ 7


  Schwartz v. Leonard, 138 A.D.2d 692 (2d Dep’t 1988) ________________________________ 7


  Semple v. Eyeblaster, Inc., 2009 U.S. Dist. LEXIS 76868 (S.D.N.Y. 2009) _______________ 11


  Sgaliordich v. Lloyd’s Asset Mgmt., 2012 U.S. Dist. LEXIS 135045 (E.D.N.Y. 2012) _______ 8


  Silverman Partners, L.P. v. First Bank, 687 F. Supp. 2d 269 (E.D.N.Y. 2010)______________ 8




                                               iii
Case 1:18-cv-05242-NGG-CLP Document 47-1 Filed 09/18/19 Page 5 of 19 PageID #: 313




  Sundland v. Korfund Co., 260 A.D. 80 (1st Dep’t 1940) _______________________________ 8


  Travelsavers Enters., Inc. v. Analog Analytics, Inc., 149 A.D.3d 1003 (2d Dep’t 2017) _____ 11


  United States ex rel. Ladas v. Exelis, Inc., 824 F.3d 16 (2d Cir. 2016) ____________________ 5


  Veritas Capital Management L.L.C. v. Campbell, 875 N.Y.S.2d 824 (N.Y. Sup. Ct. 2008) ____ 9


         Rules


  Fed. R. Civ. P. 9(b) __________________________________________________________ 1, 5


  Fed. R. Civ. P. 12(b)(6)_________________________________________________________ 5


  Fed. R. Civ. P. 13(a)(1) _____________________________________________________ 1, 3, 4




                                                iv
Case 1:18-cv-05242-NGG-CLP Document 47-1 Filed 09/18/19 Page 6 of 19 PageID #: 314




                                       Preliminary Statement

         Defendants have filed five counterclaims against Plaintiff in this employment-

  discrimination action. Plaintiff now moves this Court to dismiss each of Defendants’ counterclaims

  on three separate grounds. First, the counterclaims are compulsory because they spring from the

  exact same facts as Plaintiff’s complaint and form the basis for much of Defendants’ defenses. As

  such, they violate Rule 13(a), under which responsive pleadings must state counterclaims that

  “arise[] out of the transaction or occurrence that is the subject matter of the opposing party’s

  claim.” Fed. R. Civ. P. 13(a)(1)(A). Defendants filed their compulsory counterclaims 8 ½ months

  after Plaintiff filed her complaint—despite already possessing the information upon which their

  counterclaims are based and even though their compulsory counterclaims are based on some of

  the exact same facts they intend to marshal in their defense.

         Second, this Court must dismiss Defendants’ compulsory counterclaims pursuant to Rule

  12(b)(6). Third, by alleging that Plaintiff engaged in fraudulent activity but failing to detail how,

  Defendants have run afoul of Rule 9(b). Rule 9(b) mandates that a “party must state with

  particularity the circumstances constituting fraud.” Fed. R. Civ. P. 9(b). Despite liberally

  peppering their compulsory counterclaims with allegations of fraudulent conduct—and using

  variants of the word “fraud” no fewer than 4 times—Defendants do not provide any level of

  specificity as to the frauds they allege. See Ex. I, ¶¶116, 120, 139, 144. Indeed, Defendants even

  make one of their key allegations upon information and belief, pleading “upon information and

  belief, Babbitt intentionally stole a portion of a customer’s down payment on at least one occasion

  causing Koeppel to have to reimburse the customer.” Id., at ¶122.




                                                   1
Case 1:18-cv-05242-NGG-CLP Document 47-1 Filed 09/18/19 Page 7 of 19 PageID #: 315




                                    Relevant Procedural Posture

         Plaintiff filed this sex/gender employment-discrimination action on September 18, 2018.

  Exhibit A; Dkt. No. 1. Defendants interposed an Answer on December 10, 2018. Exhibit B; Dkt.

  No. 16. Plaintiff alleges that she was sexually harassed and terminated on the basis of her

  sex/gender. Plaintiff subsequently amended her complaint to include claims for a retaliatory

  termination due to a complaint of sexual harassment made on Plaintiff’s behalf.

         On January 23, 2019, the Court issued a Scheduling Order setting deadlines to amend

  pleadings by March 29, 2019, and to complete fact discovery by July 26, 2019. Exhibit C; Dkt.

  No. 17. On or about February 1, 2019, Defendants served their Rule 26 (a) Initial Disclosures.

  Exhibit D. Plaintiff filed an Amended Complaint on March 19, 2019, adding causes of action for

  retaliation. Exhibit E; Dkt. No. 18. Defendants then filed a Summons and Complaint in Queens

  County Supreme Court on May 6, 2019, bringing against Plaintiff causes of action for breach

  fiduciary duty, breach of the duty of loyalty, violation of the faithless-servant doctrine, tortious

  interference with business relations, and unjust enrichment—notwithstanding the fact that these

  claims are compulsory counterclaims and necessarily should have been filed with this Court when

  Defendants filed their Answer on December 10, 2018. Exhibit F.

         Plaintiff filed her Second Amended Complaint on May 9, 2019. Exhibit G; Dkt. No. 23.

  On May 30, 2019, Defendants filed a Notice of Discontinuance with Queens County Supreme

  Court. Exhibit H. The same day, Defendants filed their Answer to Plaintiff’s Second Amended

  Complaint with Counter-Claims, in which they reasserted as counterclaims the causes of action

  filed and discontinued in Queens County Supreme Court. Exhibit I; Dkt No. 32. 1




  1
    However, Defendants have not amended their Rule 26(a) Initial Disclosures and have thus failed to
  disclose what damages they are seeking as to those counterclaims.


                                                   2
Case 1:18-cv-05242-NGG-CLP Document 47-1 Filed 09/18/19 Page 8 of 19 PageID #: 316




         Plaintiff has not filed an answer to Defendants’ counterclaims, electing instead to file the

  present motion to dismiss.

                                              Argument

         This Court must dismiss Defendants’ counterclaims on three distinct grounds. First,

  Defendants’ counterclaims are compulsory under Rule 13. Hence, Defendants were required to

  bring them when they filed their original Answer on December 10, 2018. Second, this Court must

  dismiss Defendants’ compulsory counterclaims under Rule 12(b)(6) because Defendants fail to

  state claims upon which relief can granted. Third, these compulsory counterclaims are based in

  fraud and Defendants have failed to plead them with the specificity that Rule 9(b) demands.

  I. Defendants’ compulsory counterclaims must be dismissed under Rule 13(a)(1).

         This Court must dismiss Defendants’ counterclaims because they are compulsory

  counterclaims that Defendants failed to assert in their original Answer and were instead raised long

  after the Court’s deadline for amending pleadings. Rule 13(a)(1) provides:

                 (a) Compulsory Counterclaim.

                 (1) In General. A pleading must state as a counterclaim any claim
                 that—at the time of its service—the pleader has against an opposing
                 party if the claim:

                 (A) arises out of the transaction or occurrence that is the subject
                 matter of the opposing party’s claim; and

                 (B) does not require adding another party over whom the court
                 cannot acquire jurisdiction.

  Fed. R. Civ. P. 13(a)(1). “A claim is compulsory if ‘a logical relationship exists between the claim

  and the counterclaim and [if] the essential facts of the claims are so logically connected that

  considerations of judicial economy and fairness dictate that all the issues be resolved in one

  lawsuit.’” Ginther v. Provident Life & Cas. Ins. Co., 350 F. App’x 494, 496 (2d Cir. 2009)

  (quoting Critical-Vac Filtration Corp. v. Minuteman Int’l, Inc.,233 F.3d 697, 699 (2d Cir. 2000)).


                                                   3
Case 1:18-cv-05242-NGG-CLP Document 47-1 Filed 09/18/19 Page 9 of 19 PageID #: 317




         Here, Plaintiff’s causes of action and Defendants’ compulsory counterclaims stem from

  Plaintiff’s employment with and termination by Defendants. Moreover, Defendants’ defenses and

  compulsory counterclaims stem from the exact same facts. Defendants claim that they terminated

  Plaintiff for cause, in part because Plaintiff allegedly committed the acts that form the basis of

  their compulsory counterclaims. For example, Defendants allege that on February 5, 2018,

  Plaintiff somehow stole $2,000 from a customers’ down payment. Ex. I, ¶122. Yet Defendants

  clearly suggest in their Answer to Plaintiff’s Second Amended Complaint with Counter-Claims

  that Plaintiff was terminated, in part, because she allegedly stole this money. See id., ¶¶122-23.

  Defendants were thus clearly aware of the facts surrounding their compulsory counterclaims when

  they filed their initial Answer. As such they have violated the plain text of Rule 13(a)(1), which

  states that pleadings “must state as a counterclaim any claim that—at the time of its service—the

  pleader has against an opposing party if the claim.” Fed. R. Civ. P. 13(a)(1). Moreover, there

  obviously is a logical relationship between Plaintiff’s causes of action and Defendants’

  compulsory counterclaims in that they both relate to Plaintiff’s employment with and termination

  by Defendants. Indeed, Defendants’ compulsory counterclaims and defenses are two sides of the

  same coin.

         In addition, Defendants filed their compulsory counterclaims almost six months after filing

  their Answer, four months after this Court issued a Scheduling Order, and two months after the

  Court-imposed deadline to amend pleadings—thereby flouting this Court’s expressed will.

  Significant discovery has been conducted during this time. It would be prejudicial to Plaintiff, and

  a waste of the Court’s and Plaintiff’s time, to set discovery back to square one.




                                                   4
Case 1:18-cv-05242-NGG-CLP Document 47-1 Filed 09/18/19 Page 10 of 19 PageID #: 318




   II. Defendants’ compulsory counterclaims must be dismissed under Rule 9(b) and Rule
       12(b)(6).

      A. Rule 9(b) Legal Standard

          Rule 9(b), titled “fraud or mistake; conditions of mind,” states that, “In alleging fraud or

   mistake, a party must state with particularity the circumstances constituting fraud or mistake.” Fed.

   R. Civ. P. 9(b). “The particularity requirement of Rule 9(b) serves to provide a defendant with fair

   notice of a plaintiff’s claim, to safeguard a defendant’s reputation from improvident charges of

   wrongdoing, and to protect a defendant against the institution of a strike suit.” Rombach v. Chang,

   355 F.3d 164, 171 (2d Cir. 2004) (internal quotation marks omitted). Second Circuit courts

   ‘“recognize and rigorously enforce these salutary purposes of Rule 9(b).’” United States ex rel.

   Ladas v. Exelis, Inc., 824 F.3d 16, 26 (2d Cir. 2016) (quoting Ross v. Bolton, 904 F.2d 819, 823

   (2d Cir. 1990)).

      B. Rule 12(b)(6) Legal Standard

          A motion to dismiss pursuant to Rule 12(b)(6) is proper when a pleading fails to state a

   claim upon which relief can be granted. Fed. R. Civ. P. 12(b)(6). To withstand dismissal, a pleading

   “must contain sufficient factual matter, accepted as true, to ‘state a claim that is plausible on its

   face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550

   U.S. 544, 570 (2007)). A pleading that offers mere “labels and conclusions” or “a formulaic

   recitation of the elements of a cause of action will not do.” Twombly 550 U.S. 555. Nor does a

   claim suffice when it merely tenders “naked assertion[s]” devoid of “further factual enhancement.”

   Id. Thus, a claimant must “provide grounds upon which his claim rests through factual allegations

   sufficient to raise a right to relief above the speculative level.” Goldstein v. Pataki, 516 F.3d 50,

   56 (2d Cir. 2008). Allegations that do not “nudge[] [Defendants’] claims across the line from

   conceivable to plausible” must be dismissed. Twombly 550 U.S. 570.



                                                    5
Case 1:18-cv-05242-NGG-CLP Document 47-1 Filed 09/18/19 Page 11 of 19 PageID #: 319




       C. This Court must dismiss Defendants’ compulsory counterclaims as they are based in
          fraud and lack the specificity Rule 9(b) demands and because Defendants fail to state
          claims upon which relief can be granted under Rule 12(b)(6).

           Defendants plead five compulsory counterclaims. Each is based on some allegedly

   fraudulent act. As to breach of fiduciary duty and breach of the duty of loyalty, Defendants allege

   that “[Plaintiff’s] aforesaid conduct of intentionally falsifying credit applications, forging

   customer’s signatures, and stealing from customer’s down payments constitutes a breach of” the

   respective doctrines.” Ex. I, ¶¶128, 133. Defendants directly invoke fraud when alleging their

   compulsory counterclaims under the faithless servant doctrine (“Babbitt’s aforesaid conduct of

   theft, fraud, forgery, and falsification of documents constitutes conduct rising to the level of a

   cause of action pursuant to the faithless servant doctrine” id., at ¶139) and tortious interference

   with business relations (Plaintiff “tortiously, intentionally, willfully, maliciously and unjustifiably

   interfered with Koeppel’s business relations by fraudulently falsifying credit applications and

   stealing money from customers” id., at ¶144). Finally, Defendants compulsory counterclaim for

   unjust enrichment simply rehashes their other counterclaims.

           Defendants make several allegations against Plaintiff but fail to provide any specifics.

   Defendants allege—upon information and belief, no less—that Plaintiff stole part of customers’

   down payments. This is clearly an allegation of fraudulent behavior. Moreover, Defendants

   specifically describe Plaintiff’s alleged falsification of credit applications and stealing of money

   as fraudulent. See id., at ¶¶116-122; ¶139, ¶144. Defendants further claim that Plaintiff provided

   false information on credit applications signatures but never allege when Plaintiff did so or whose

   credit applications she allegedly falsified. Id., at ¶ 120.

           In addition, even if this Court holds that Rule 9(b) does not apply to all of Defendants’

   compulsory counterclaims, their cursory drafting would still be fatally flawed under Rule 12(b)(6).

   These allegations are so sparse that they do not “nudge[] [Defendants’] claims across the line from


                                                      6
Case 1:18-cv-05242-NGG-CLP Document 47-1 Filed 09/18/19 Page 12 of 19 PageID #: 320




   conceivable to plausible.” Twombly 550 U.S. at 570. As such, the compulsory counterclaims must

   be dismissed.

              1. Faithless Servant Doctrine

          Defendants’ allegations under the faithless-servant doctrine are based in fraud. As

   discussed above, the pleading violates Rule 9(b) in that the allegations lack the required specificity

   and must be dismissed. However, even if it only applied Rule 12(b)(6), this Court would still have

   to dismiss Defendants’ faithless-servant compulsory counterclaim.

          In New York, courts apply two alternative standards to the faithless servant doctrine. Doe

   v. Solera Capital LLC, 2019 U.S. Dist. LEXIS 55860, at *24 (S.D.N.Y. 2019) (quoting Carco

   Grp., Inc. v. Maconachy, 383 F. App’x 73, 76 (2d Cir. 2010)). Under the first standard, the former

   employer must prove that ‘“the misconduct and unfaithfulness . . . substantially violates the

   contract of service’ such that it ‘permeate[s] [the employee’s] service in its most material and

   substantial part.’” Solera, 2019 U.S. Dist. LEXIS 55860 at *24 (alterations in original) (citing

   Phansalkar v. Andersen Weinroth & Co., L.P., 344 F.3d 184, 201 (2d Cir. 2003)). The alternative

   standard only requires “‘misconduct . . . that rises to the level of a breach of a duty of loyalty or

   good faith.’” Solera, 2019 U.S. Dist. LEXIS 55860 at *24 (quoting Phansalkar, 344 F.3d at 202).

   Courts have generally found that both standards yield the same results. Solera, 2019 U.S. Dist.

   LEXIS 55860 at *25-26.

          New York courts are reticent to apply the faithless servant doctrine. Discussing the real-

   world implications of the faithless-servant doctrine, District Judge Ramos opined:

                   The faithless servant doctrine calls for “drastic” remedies. Sanders,
                   2007 U.S. Dist. LEXIS 48126, 2007 WL 1933933, at *6. An
                   individual who has been found to violate the doctrine can be made
                   to forfeit all of her compensation from the moment the violation
                   began. Phansalkar, 344 F.3d at 208.

   Solera, 2019 U.S. Dist. LEXIS 55860 at *28 n.6.


                                                     7
Case 1:18-cv-05242-NGG-CLP Document 47-1 Filed 09/18/19 Page 13 of 19 PageID #: 321




          Wary of this drastic remedy, courts assess faithless-servant claims on a case-by-case basis.

   Id., at *25. “Courts have found disloyalty not to be ‘substantial’ when the behavior consisted of a

   single act of disloyalty, as opposed to a persistent pattern, or the employer knew of and tolerated

   the behavior.” Id., at *24-25 (citing Schwartz v. Leonard, 138 A.D.2d 692 (2d Dep’t 1988)

   (lawyer’s single act of disloyalty—taking files from defendant’s office and opening own

   practice—did not warrant forfeiture in absence of a “persistent pattern of disloyalty”); Sundland

   v. Korfund Co., 260 A.D. 80 (1st Dep’t 1940) (stating that evidence of an employee’s theft at

   “frequent intervals throughout the entire period of his service” sufficient to warrant forfeiture);

   and Bravin v. Fashion Week, Inc., 73 Misc. 2d 974 (Civ. Ct. Suffolk Cty. 1973) (no forfeiture

   where employer continued employing allegedly insubordinate person)).

          Defendants fail to state a claim under both standards. They have not alleged any

   misconduct that permeated every aspect of Plaintiff’s employment with them. Nor, as discussed

   below, have Defendants successfully pleaded that Plaintiff violated the duty of loyalty. As such,

   this Court must dismiss Defendants’ faithless-servant compulsory counterclaim.

              2. Breach of Fiduciary Duty

          This Court must dismiss Defendants’ compulsory counterclaim for breach of fiduciary duty

   under both Rule 9(b) and Rule 12(b)(6). Breach of fiduciary duty and unjust enrichment claims

   such as this one are subject to Rule 9(b) because Defendants allege that Plaintiff committed

   fraudulent acts. See Sgaliordich v. Lloyd’s Asset Mgmt., 2012 U.S. Dist. LEXIS 135045, at *15-

   16 (E.D.N.Y. 2012) (citing Silverman Partners, L.P. v. First Bank, 687 F. Supp. 2d 269, 288

   (E.D.N.Y. 2010)) (“breach of fiduciary duty . . . and unjust enrichment must be pled with

   specificity when the underlying acts are allegedly fraudulent.”)). Despite this, as discussed above,

   Defendants have not described their allegations of fraud with specificity required under Rule 9(b).




                                                    8
Case 1:18-cv-05242-NGG-CLP Document 47-1 Filed 09/18/19 Page 14 of 19 PageID #: 322




          Defendants have failed to plead what makes Plaintiff a fiduciary. Rather, Defendants seem

   to have conflated this cause of action with their compulsory counterclaim under the faithless-

   servant doctrine, which they described as fraud. Ex. I, ¶139 In addition, Defendants describe

   Plaintiff’s alleged misdeeds with the same language they used in their compulsory counterclaim

   for breach the duty of loyalty, with which it is of course intimately tied. Compare Ex. I, ¶128

   (“Babbitt’s aforesaid conduct of intentionally falsifying credit applications, forging customer’s

   signatures, and stealing from customer’s down payments constitutes a breach of the fiduciary duty

   owed to Koeppel”) with Ex. I, ¶133 (Babbitt’s aforesaid conduct of intentionally falsifying credit

   applications, forging customer’s signatures, and stealing from customer’s down payments

   constitutes a breach of the duty of loyalty owed to Koeppel”).

              3. Breach of the Duty of Loyalty

          This Court must dismiss Defendants’ compulsory counterclaim for breach of the duty of

   loyalty. Under New York law, duty-of-loyalty claims are ‘“limited to cases where the employee,

   acting as the agent of the employer, diverts business opportunities to himself or others to the

   financial detriment of the employer, or accepts improper kickbacks.’” KatiRoll Co. v. Kati

   Junction, Inc., 33 F. Supp. 3d 359, 368 (S.D.N.Y. 2014) (quoting Farricker v. Penson Dev., Inc.,

   2010 U.S. Dist. LEXIS 20918, at *6 (S.D.N.Y. 2010) (quoting Veritas Capital Management L.L.C.

   v. Campbell, 875 N.Y.S.2d 824, 824 (N.Y. Sup. Ct. 2008)).

          Nothing in Defendants’ compulsory counterclaims indicates that Plaintiff diverted business

   opportunities anywhere or accepted improper kickbacks. As such, Defendants’ cause of action for

   breach of the duty of loyalty must be dismissed under Rule 12(b)(6). Further, as discussed above,

   this compulsory counterclaim’s lack of specificity is fatal under Rule 9(b) given its basis in fraud.




                                                    9
Case 1:18-cv-05242-NGG-CLP Document 47-1 Filed 09/18/19 Page 15 of 19 PageID #: 323




              4. Tortious Interference with Business Relations

          Tortious interference with business relations applies “in those situations where the third

   party would have entered into or extended a contractual relationship with plaintiff but for the

   intentional and wrongful acts of the defendant.” Morrow v. MVP Health Plan, 307 A.D.2d 627,

   628 (3d Dep’t 2003) (internal quotation marks omitted); see also Rsa Distribs. v. Contract

   Furniture Sales, 248 A.D.2d 370, 371 (2d Dep’t 1998) (“Tortious interference with business

   relations applies to those situations where the third party would have entered into or extended a

   contractual relationship with plaintiff but for the intentional and wrongful acts of the defendant.”).

   “To prevail on a claim for tortious interference with business relations in New York, a party must

   prove (1) that it had a business relationship with a third party; (2) that the defendant knew of that

   relationship and intentionally interfered with it; (3) that the defendant acted solely out of malice

   or used improper or illegal means that amounted to a crime or independent tort; and (4) that the

   defendant’s interference caused injury to the relationship with the third party.” Amaranth LLC v.

   J.P. Morgan Chase & Co., 71 A.D.3d 40, 47 (1st Dep’t 2009). “‘Conduct constituting tortious

   interference with business relations is, by definition, conduct, directed not at the plaintiff itself,

   but at the party with which the plaintiff has or seeks to have a relationship.’” Armored Grp., L.L.C.

   v. Homeland Sec. Strategies, Inc., 2009 U.S. Dist. LEXIS 61006, at *2 (S.D.N.Y. 2009) (quoting

   Carvel Corp. v. Noonan, 3 N.Y.3d 182, 192 (2004)). See also Learning Annex Holdings, L.L.C. v.

   Whitney Educ. Grp., Inc., 765 F. Supp. 2d 403, 412 (S.D.N.Y. 2011) (noting that no cause of action

   for tortious interference with business relations may survive where the defendant was “motivated

   by legitimate economic self-interest”).

          Defendants base this compulsory counterclaim on allegations of fraud, as discussed above.

   Consequently, this compulsory counterclaim is subject to—and fails under—Rule 9(b). However,

   this compulsory counterclaim also fails under Rule 12(b)(6).


                                                    10
Case 1:18-cv-05242-NGG-CLP Document 47-1 Filed 09/18/19 Page 16 of 19 PageID #: 324




          Defendants have not alleged that Plaintiff prevented them from entering into a contract

   with anyone. Defendants do not allege that they had business relationships with anyone, much less

   with whom. They do not allege that Plaintiff knew of any business relationship or that she

   intentionally interfered with any business relationship. Finally, Defendants have failed to claim

   that Plaintiff damaged any business relationship, let alone prevented Defendants from entering into

   any contracts. Defendants merely make conclusory claims that Plaintiff allegedly falsified credit

   applications and that Plaintiff—upon information and belief—stole money from a customer.

          Defendants’ conclusory assertion that Plaintiff willfully interfered with Defendants’

   business out of malice is implausible and unsupported by factual allegations. Ex. I, ¶144. However,

   bare assertions that a party acted out of malice will not suffice. See Samsung Display Co. v. Acacia

   Research Corp., 2014 U.S. Dist. LEXIS 167569, at *5 (S.D.N.Y. 2014) (dismissing tortious

   interference with business relations claim where complaint contained only “a threadbare recitation

   of the tort’s third element”); JBCHoldings NY, LLC v. Pakter, 931 F. Supp. 2d 514, 536 (S.D.N.Y.

   2013) (dismissing tortious interference with business relations claim where plaintiffs made

   “conclusory” “alleg[ation] that ‘[defendant] acted solely out of malice in interfering with

   [p]laintiffs’ relationships’”); see also Semple v. Eyeblaster, Inc., 2009 U.S. Dist. LEXIS 76868, at

   *4 (S.D.N.Y. 2009) (“[I]t is well-settled that where a party acts, at least in part, in accordance with

   its normal economic self-interest, it cannot be found to have acted solely out of malice for the

   purpose of a tortious interference claim.”). Hence Defendants must allege that Plaintiff’s aim was

   to harm Defendants—and they have utterly failed to do so.

              5. Unjust Enrichment

          In New York, the elements of unjust enrichment are “‘(1) the defendant was enriched, (2)

   at the plaintiff’s expense, and (3) that it is against equity and good conscience to permit the

   defendant to retain what is sought to be recovered.”’ Betz v. Blatt, 160 A.D.3d 696, 701 (2d Dep’t


                                                     11
Case 1:18-cv-05242-NGG-CLP Document 47-1 Filed 09/18/19 Page 17 of 19 PageID #: 325




   2018) (quoting Travelsavers Enters., Inc. v. Analog Analytics, Inc., 149 A.D.3d 1003, 1006 (2d

   Dep’t 2017)). In addition, unjust-enrichment actions cannot be brought where others causes of

   action encompass the alleged misdeeds. Corsello v. Verizon N.Y., Inc., 18 N.Y.3d 777, 790 (2012).

          This Court must dismiss Defendants’ compulsory counterclaim for unjust enrichment both

   because Defendants cannot establish its elements and because it encompasses their other

   compulsory counterclaims. As such, Defendants fail to state a claim for unjust enrichment under

   Rule 12(b)(6). In addition, as discussed above, this compulsory counterclaim is based on alleged

   fraudulent acts supposedly committed by Plaintiff, and Defendants’ cursory compulsory

   counterclaims do not satisfy the requirements of Rule 9(b).

                  a. Defendants’ unjust-enrichment compulsory counterclaim must be
                     dismissed because it merely duplicates Defendants’ other compulsory
                     counterclaims.

          Unjust-enrichment actions cannot be brought where other causes of action encompass the

   alleged misdeeds. As the New York Court of Appeals has held,

                  unjust enrichment is not a catchall cause of action to be used when
                  others fail. It is available only in unusual situations when, though
                  the defendant has not breached a contract nor committed a
                  recognized tort, circumstances create an equitable obligation
                  running from the defendant to the plaintiff. Typical cases are those
                  in which the defendant, though guilty of no wrongdoing, has
                  received money to which he or she is not entitled (see Markwica v
                  Davis, 64 NY2d 38, 473 NE2d 750, 484 NYS2d 522 [1984]; Kirby
                  McInerney & Squire, LLP v Hall Charne Burce & Olson, S.C., 15
                  AD3d 233, 790 NYS2d 84 [2005]. An unjust enrichment claim is
                  not available where it simply duplicates, or replaces, a conventional
                  contract or tort claim.

   Corsello, 18 N.Y.3d at 790.

          Here, Defendants’ unjust-enrichment claim is encompassed by their other claims of breach

   fiduciary duty, breach of the duty of loyalty, the faithless-servant doctrine, and tortious

   interference with business relations. Defendants allege that Plaintiff unjustly enriched herself “[b]y



                                                    12
Case 1:18-cv-05242-NGG-CLP Document 47-1 Filed 09/18/19 Page 18 of 19 PageID #: 326




   stealing money from down payments made by Koeppel’s customers for her own personal use, and

   failing to make restitution.” Ex. I, ¶147. This alleged misdeed provides much of the basis for

   Defendants’ other compulsory counterclaims.

          These facts are remarkably similar to those in Corsello, where the Court of Appeals held

                 plaintiffs allege[d] that Verizon committed actionable wrongs, by
                 trespassing on or taking their property, and by deceiving them into
                 thinking they were not entitled to compensation. To the extent that
                 these claims succeed, the unjust enrichment claim is duplicative; if
                 plaintiffs’ other claims are defective, an unjust enrichment claim
                 cannot remedy the defects.

   Corsello, 18 N.Y.3d at 791. As such, this Court must dismiss Defendants’ compulsory

   counterclaim for unjust enrichment.

                 b. Defendants cannot establish the elements of unjust enrichment.

          This Court must dismiss Defendants’ compulsory counterclaim for unjust enrichment

   because Defendants fail to establish its elements. Most glaringly, Defendants do not explain how

   Plaintiff was enriched, how this harmed Defendants, or what would be so unconscionable about

   allowing Plaintiff to retain her earnings. Defendants have not indicated how any supposed

   fraudulent credit applications benefited Plaintiff or harmed Defendants. Indeed, their compulsory

   counterclaims suggest that Defendants would have benefited from Plaintiff’s alleged behavior of

   which they untimely complain. In addition, Defendants cannot establish that an undetermined, or

   even speculative, sum must be returned to Defendants in the name of equity and good conscience.




                                                  13
Case 1:18-cv-05242-NGG-CLP Document 47-1 Filed 09/18/19 Page 19 of 19 PageID #: 327




   Indeed, Defendants have not even alleged an amount they seek in damages. As such, this Court

   must dismiss Defendants’ compulsory counterclaim for unjust enrichment.

                                           Conclusion

          For the foregoing reasons, Plaintiff respectfully requests that this Court dismiss

   Defendants’ compulsory counterclaims.

   Dated: New York, New York
          August 9, 2019
                                                            PHILLIPS & ASSOCIATES,
                                                            ATTORNEYS AT LAW, PLLC

                                                     By:    _________________________
                                                            H. Joseph Cronen
                                                            Steven Fingerhut
                                                            Attorneys for Plaintiff
                                                            45 Broadway, Suite 620
                                                            New York, New York 10006
                                                            (212) 248-7431
                                                            jcronen@tpglaws.com
                                                            sfingerhut@tpglaws.com




                                                14
